McCulloch, C. J., (dissenting in part). I am unable to concur in the vieAV that appellants, if they broke the contract by altogether quitting work without good cause, are entitled to recoAmr anything on the Avork Avhich- the district caused to be done by another contractor after such breach Ava-s committed. The principle is Avell established that the party who breaks a contract cannot make it the basis of an action to recover compensation under it, or otherwise make it the basis of an action against the other party. Jerome Hardwood Lbr. Co. v. Beaumont Lbr. Co., 157 Ark. 220. The provision of the contract Avas not intended, I think, to disregard that well-settled principle, but was incorporated in the contract for the protection of the district. The contract merely authorized the district to complete the work' — it was not obligated to do so. To use the language of the Supreme Court of the United States iii construing a somewhat similar stipulation in a Construction contract with the government: “The stipulation is made for its 'benefit, and, being optional in form, cannot be construed into a covenant in favor of the defaulting contractor.” United States v. U. S. Fidelity & Guaranty Co., 236 U. S. 512. The majority of the court concede that the effect of the contract, as construed by them, brings about anomalous results that are in conflict with settled principles of law, and I think that this demonstrates that the construction is erroneous. The language is not sufficiently definite to compel the conclusion reached by the majority, therefore that construction should not be adopted so as to overturn settled principles of the law.